COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-17-00348-CR
                               No. 02-17-00349-CR


KEVIN BRIAN MORRIS                                                     APPELLANT

                                         V.

THE STATE OF TEXAS                                                           STATE


                                      ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY
                 TRIAL COURT NOS. 1512506D, 1516801W

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellant Kevin Brian Morris attempts to appeal from two judgments

convicting him of theft under $2,500 with two or more previous convictions. Each

trial court certification states that this “is a plea-bargain case, and the defendant

has NO right of appeal.” See Tex. R. App. P. 25.2(a)(2). On November 17,

2017, we notified Morris that the appeals may be dismissed pursuant to the trial

      1
       See Tex. R. App. P. 47.4.
court’s certifications unless he or any party desiring to continue the appeals filed

a response showing grounds for continuing the appeals. See Tex. R. App. P.

25.2(d), 44.3.   Morris filed a response, but it does not show grounds for

continuing the appeals.       Therefore, in accordance with the trial court’s

certifications, we dismiss these appeals. See Tex. R. App. P. 43.2(f).

                                                   PER CURIAM

PANEL: MEIER, GABRIEL, and KERR, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 28, 2017




                                         2